In an action to foreclose a mortgage, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Kelly, J.), entered January 24, 2003, as denied that branch of its motion which was for summary judgment against the defendant Alpha and Omega, Inc.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the plaintiff’s motion which was for summary judgment against the defendant Alpha and Omega, Inc. is granted.
The affirmative defense of the defendant Alpha and Omega, Inc. (hereinafter the defendant), that the plaintiff was not a holder in due course is barred by the doctrine of collateral estoppel (see Pinnacle Consultants v Leucadia Natl. Corp., 94 NY2d 426, 431-432 [2000]). Moreover, the plaintiff submitted sufficient evidence to demonstrate its prima facie entitlement to judgment as a matter of law (see UCC 3-302 [1]; First Intl. Bank of Israel v Blankstein & Son, 59 NY2d 436, 441 [1983]; First Natl. Bank of Long Is. v Rob-Glen Enters., 101 AD2d 848 *906[1984]). In opposition, the defendant failed to submit sufficient evidence to raise a question of fact as to whether the plaintiff had actual knowledge of any defense against or claim to the note and mortgage that it purchased (see UCC 3-304 [7]; Hartford Acc. & Indem. Co. v American Express Co., 74 NY2d 153, 162-163 [1989]; Chemical Bank of Rochester v Haskell, 51 NY2d 85, 92-93 [1980]). The defendant also failed to demonstrate how further discovery might yield material facts which would warrant the denial of summary judgment (see Vidal v Tsitsiashvili, 297 AD2d 638 [2002]; Morissaint v Raemar Corp., 271 AD2d 586, 587 [2000]).
In light of our determination, it is unnecessary to reach the plaintiff’s remaining contention. Ritter, J.P., Krausman, Schmidt and Crane, JJ., concur.